Citation Nr: 0502877	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-19 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for hepatitis with cirrhosis.  

2.  Entitlement to an effective date earlier than January 6, 
1998, for service connection for major depression as 
secondary to service-connected hepatitis.  

3.  Entitlement to an effective date earlier than January 6, 
1998, for a 100 percent rating for major depression.  

4.  Entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU), from October 1, 1997 to January 6, 1998.  

5.  Whether there was clear and unmistakable error in the 
June 1997 rating decision, which reduced the rating for the 
service-connected hepatitis from 60 percent to 10 percent.  

6.  Whether 38 C.F.R. § 3.310(a) requires that disabilities 
for which secondary service connection has been granted have 
the rating added to that of the primary disability, instead 
of the ratings being combined under 38 C.F.R. § 4.25.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1952 to October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

The issues of: entitlement to a disability rating in excess 
of 30 percent for hepatitis with cirrhosis; entitlement to an 
effective date earlier than January 6, 1998, for service 
connection for major depression as secondary to service-
connected hepatitis; entitlement to an effective date earlier 
than January 6, 1998, for a 100 percent rating for major 
depression; entitlement to a total disability rating, for 
compensation purposes, based on individual unemployability 
(TDIU), from October 1, 1997 to January 6, 1998; and whether 
there was clear and unmistakable error in the June 1997 
rating decision which reduced the rating for the service-
connected hepatitis from 60 percent to 10 percent are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  
FINDINGS OF FACT

The law and regulations do not permit adding the ratings 
assigned for service-connected disabilities, to include on a 
secondary basis; service-connected disorders are evaluated 
under the Combined Ratings Table found at 38 C.F.R. § 4.25; 
the service-connected hepatitis with cirrhosis is currently 
rated as 30 percent disabling and the service-connected major 
depression, as secondary to service-connected hepatitis, is 
currently rated as 100 percent disabling; a 100 percent 
rating is the maximum scheduler evaluation allowed under the 
Combined Ratings Table.  


CONCLUSION OF LAW

A combined service-connected rating in excess of 100 percent 
must be denied as a mater of law.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.310(a), 4.25 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

Similarly, in a recent precedential opinion, VA's General 
Counsel held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

As this case deals with the issue of whether the applicable 
law allows for adding rather than combining ratings for 
service-connected disabilities; and as the pertinent facts in 
this case are not in dispute, but application of the 
applicable provisions of the law and regulations will 
determine the outcome, the Board finds that no amount of 
additional evidentiary development would change the outcome 
of this case, and therefore the provisions of the VCAA are 
not applicable.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony but he has not requested such a 
hearing.  

Whether 38 C.F.R. § 3.310(a) Requires that Disabilities for 
Which Secondary Service Connection has been Granted have the 
Rating Added to that of the Primary Disability, Instead of 
the Ratings Being Combined Under 38 C.F.R. § 4.25

The veteran's attorney has requested a "unified" rating 
decision under 38 C.F.R. § 3.310(a).  "Unified" is not a 
term used in the law or regulations.  Further, the attorney 
has repeatedly used the term without adequately defining it.  
Therefore, although the RO used the term "unified" in its 
statement of the issues, the Board's review of the claims 
folder shows that the issue is more clearly stated as set 
forth above.  

38 C.F.R. § 3.310(a) (2004) provides:  General.  Except as 
provided in Sec. 3.300(c) [pertaining to the use of tobacco 
products], disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  

The Board notes that the outset that the term "unified" is 
not found in the law or regulations.  If unified is construed 
to mean combined, the claim would be moot as the veteran's 
service-connected ratings have already been properly combined 
under the applicable regulation.  38 C.F.R. § 4.25 (2004).  
It is apparent that the veteran's attorney is arguing for the 
ratings to be added rather than combined.  In his letter of 
July 2000, the attorney asserted that, pursuant to 38 C.F.R. 
§ 3.310(a) the 70 percent rating for major depression should 
have been "considered a part of the original condition," 
since service connection was granted as secondary to 
hepatitis, which was rated 30 percent.  Since the unification 
of 30 and 70 to reach 100 is commonly known as addition, it 
appears that when the attorney asks that the ratings be 
unified, he means they should be added.  

It is a basic rule of regulatory construction that the laws 
and regulations should be construed as an integral whole, 
with the regulations working together.  With that basic 
principal in mind, it is noted that 38 C.F.R. § 3.310(a) does 
not set forth how disabilities shall be rated; rather, as 
noted above, the veteran's service-connected disorders are 
evaluated under the Combined Ratings Table set forth at 38 
C.F.R. § 4.25.  See 38 U.S.C.A. §§ 1155 and 1157 (West 2002).  
Combined ratings result from the consideration of the 
efficiency of the individual as affected first by the most 
disabling condition, then by the next less disabling 
condition, then by other less disabling conditions, if any, 
in the order of severity.  38 C.F.R. § 4.25.

The combined value of the service-connected disabilities is 
then converted to the nearest number divisible by 10, and 
combined values ending in 5 are adjusted upward. If there are 
more than two disabilities, the disabilities will be arranged 
in the exact order of their severity, and the combined value 
for the first two will be found as for two disabilities.  The 
combined value will be combined with the degree of the third 
disability (in order of severity), and so on.  38 C.F.R. § 
4.25(a).  Except as otherwise provided in the rating 
schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, or 
cerebrovascular accident, are to be rated separately as are 
all other disabling conditions, if any.  All disabilities are 
then to be combined.  The conversion to the nearest degree 
divisible by 10 will be done only once per rating decision, 
will follow the combining of all disabilities, and will be 
the last procedure in determining the combined degree of 
disability.  38 C.F.R. § 4.25(b).

To use table I of C.F.R. § 4.25, the disabilities will first 
be arranged in the exact order of their severity, beginning 
with the greatest disability and then combined with use of 
table I as hereinafter indicated.  For example, if there are 
two disabilities, the degree of one disability will be read 
in the left column and the degree of the other in the top 
row, whichever is appropriate.  The figures appearing in the 
space where the column and row intersect will represent the 
combined value of the two.  This combined value will then be 
converted to the nearest number divisible by 10, and combined 
values ending in 5 will be adjusted upward.  Thus, with a 50 
percent disability and a 30 percent disability, the combined 
value will be found to be 65 percent, but the 65 percent must 
be converted to 70 percent to represent the final degree of 
disability.  Similarly, with a disability of 40 percent, and 
another disability of 20 percent, the combined value is found 
to be 52 percent, but the 52 percent must be converted to the 
nearest degree divisible by 10, which is 50 percent.  If 
there are more than two disabilities, the disabilities will 
also be arranged in the exact order of their severity and the 
combined value for the first two will be found as previously 
described for two disabilities.  The combined value, exactly 
as found in table I, will be combined with the degree of the 
third disability (in order of severity).  The combined value 
for the three disabilities will be found in the space where 
the column and row intersect, and if there are only three 
disabilities will be converted to the nearest degree 
divisible by 10, adjusting final 5's upward.  Thus, if there 
are three disabilities ratable at 60 percent, 40 percent, and 
20 percent, respectively, the combined value for the first 
two will be found opposite 60 and under 40 and is 76 percent.  
This 76 will be combined with 20 and the combined value for 
the three is 81 percent.  This combined value will be 
converted to the nearest degree divisible by 10 which is 80 
percent.  The same procedure will be employed when there are 
four or more disabilities.  (See table I).  

In sum, the law requires the combination of ratings and 
38 C.F.R. § 4.25 provides the formula for combination 
required by 38 U.S.C.A. § 1157 (West 2002).  
To add the veteran's disability ratings as argued by his 
attorney would result in compensation of 130 percent.  This 
would be contrary to law which provides compensation in 10 
percent increments from 10 percent to a maximum of 
100 percent.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.25.  Higher 
ratings are not based on percentages, but on special 
disability requirements.  38 U.S.C.A. § 1114(k) through (s) 
(West 2002); 38 C.F.R. § 3.350 (2004).  The law simply does 
not provide a 130 percent rating, so it cannot be granted.  
It is also pertinent to note that, in Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), the United States Court of Appeals 
for Veterans Claims (Court) approved of this system of 
combining disabilities which have the same etiology but 
different symptomatology.  

The law and regulations here are dispositive.  A secondary 
condition is part of the original condition and the ratings 
for the disabilities can be "unified" by combining them 
under 38 C.F.R. § 4.25.  There is no authority to add the 
disability ratings.  Addition of the disability ratings is 
contrary to law.  Thus, the request to add the ratings must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

The claim that 38 C.F.R. § 3.310(a) requires that the rating 
for a disability for which secondary service connection has 
been granted is added to that of the primary disability, 
instead of the ratings being combined under 38 C.F.R. § 4.25, 
is denied.  


REMAND

The Board's initial review of the record indicates that 
relevant VA records were not obtained and considered, 
impacting the adjudication of the remaining claims.  
Specifically, in July 1997, the service organization, which 
represented the veteran at that time, submitted copies of VA 
outpatient treatment records from May 1995 to July 1997, but 
they did not include mental health clinic or psychological 
notes.  In July 1997, the RO requested outpatient treatment 
reports from October 1995 to present, noting that the veteran 
had filed a claim for a higher rating connection for 
hepatitis with cirrhosis of the liver.  The VA clinical 
records received in response to this request did not include 
mental health clinic or psychological notes.  Such notes were 
relevant because, at that time, depression was part of the 
rating criteria for a 60 percent evaluation for hepatitis.  
In January 1999, after relevant adjudications, the RO 
received the VA mental health clinic and psychological notes 
going back to September 1997.  These indicated ongoing 
treatment for depression and that treatment may have been 
approved as early as April 1997 or December 1996.  

Entitlement to a Disability Rating in Excess of 30 Percent 
for Hepatitis with Cirrhosis.

Although the rating criteria have changed, the old criteria 
are relevant prior to July 2, 2001.  Thus, depression must be 
considered in the rating of hepatitis, before the disorder 
was separately rated.  Cf. 38 C.F.R. § 4.14 (2004).  

Entitlement To An Effective Date Earlier Than January 6, 
1998, For Service Connection For Major Depression As 
Secondary To Service-Connected Hepatitis.
and
Entitlement To An Effective Date Earlier Than January 6, 
1998, For A 100 Percent Rating For Major Depression.

The law provides that the effective date for an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that in increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002).  It should 
be noted that the law and the corresponding regulation 
[38 C.F.R. § 3.400(o)(2) (2004)] both speak in terms of 
"compensation."  "Compensation" is defined at 38 U.S.C.A. 
§ 101(13) as meaning a monthly payment made to a veteran 
because of a service-connected disability.  

In this case, on January 6, 1998, the RO received a statement 
in which the veteran asked for service connection for severe 
depression as directly related to his service-connected liver 
condition.  Applying the provisions of 38 C.F.R. § 3.157, a 
report of VA treatment, as much as a year earlier could be 
considered an informal claim, giving rise to an effective 
date earlier than the January 6, 1998 date used by the RO.  
The record contains VA mental health clinic notes and 
psychology notes, beginning in September 1997, but this note 
indicates approval in April 1997, and an October 1997 note 
indicates approval in December 1996.  These notations 
indicate that the Board may not have all of the VA mental 
health clinic notes and psychology notes, and that these 
absent notes may show earlier treatment and an earlier 
informal claim.  Consequently, another attempt should be made 
to obtain these records.  See 38 U.S.C.A. § 5103A.  

Moreover, the Board must consider the possibility of an 
increase in disability in the year before the informal claim.  
The veteran should be specifically asked to identify such 
evidence.  38 C.F.R. §§ 3.157(a); 3.400(o)(2).  

Entitlement to a Total Disability Rating, for Compensation 
Purposes, Based on Individual Unemployability (TDIU), from 
October 1, 1997 to January 6, 1998.

The effective date evidence developed above could impact the 
claim for a TDIU, from October 1, 1997 to January 6, 1998.  
Therefore, this issue will also be remanded.  

Whether There Was Clear And Unmistakable Error(CUE) in the 
June 1997 Rating Decision, Which Reduced the Rating for the 
Service-Connected Hepatitis from 60 Percent to 10 Percent.

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

At the time of the June 1997 decision, depression was part of 
the criteria for a 60 percent rating for hepatitis.  
38 C.F.R. Part 4, Code 7345 (1996).  The records in the 
claims folder at that time did not include the VA mental 
health clinic records or psychology notes.  These notes were 
apparently received in January 1999, in response to a request 
for all records from August 1997.  As noted above, a 
September 1997 VA mental health clinic note shows "approved 
04/97" and it discussed the veteran being depressed.  This 
raises the possibility that there may have been VA records of 
depression (part of the 60 percent criteria) which existed at 
the time of the June 1997 decision but were not obtained and 
considered.  These records should be obtained to determine if 
there was indeed evidence that the criteria for the 60 
percent evaluation were met at the time of the decision to 
reduce.  

Accordingly, the remaining issues are REMANDED to the RO for 
the following actions:

1.  The RO must request the veteran's 
current address from his attorney.  

2.  The RO should send the veteran and 
his attorney a request for any evidence 
pertaining to his mental health.  They 
should be specifically asked to identify 
all sources of psychology and mental 
health treatment for the service-
connected depression, particularly any 
treatment records dated from 1995 through 
1997.  

3.  The RO should then request all mental 
health records identified by the veteran.  
Whether the veteran identifies VA 
records, or not, the RO should request VA 
psychology and mental health clinic notes 
from 1995 through 1997.  

4.  Thereafter, the RO should consider all 
relevant argument presented by and on 
behalf of the veteran and readjudicate 
these claims in light of any evidence 
added to the record since the last 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


